Citation Nr: 1223996	
Decision Date: 07/11/12    Archive Date: 07/18/12

DOCKET NO.  01-05 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as schizophrenia and/or bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Macierowski Kirby, Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to June 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2000 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  The Veteran testified at a January 2007 hearing by the undersigned held sitting at the RO.  A transcript of that hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

The September 2010 remand noted that although the Veteran denied having a history of psychiatric symptoms or treatment prior to service on his November 1973 report of medical history, the record reflected that he had reported pre-service drug use and occasional psychiatric treatment, describing himself as having had bipolar disorder manifestations since age 12, and using drugs to self-medicate his symptoms.

An October 2010 letter requested that the Veteran identify all sources of pre-service treatment and provide an authorization so that VA could obtain the relevant records, but no response was received from him.

The September 2010 remand also asked that, in light of the August 2003 VA psychiatric examination's finding that the Veteran's drug use was secondary to his bipolar disorder, a new examination be scheduled to determine the exact nature and etiology of his currently-diagnosed psychiatric disorder, to include whether that disorder pre-existed service, and if not, whether it had its origin during service.  

Unfortunately, the November 2010 examination report reflects at least two major factual misstatements and/or false predicates, rendering the examination inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate).

First, the VA examiner made a factual finding that the Veteran had no treatment for a psychiatric disorder prior to service.  As noted in the September 2010 remand, the Veteran himself has indicated on some occasions that he had psychiatric treatment prior to service.  This was the basis for the above-noted request for pre-service psychiatric treatment records.  Further, simply because there are no records of pre-service treatment associated with the claims file does not mean they do not exist or did not exist, or that the Veteran did not receive treatment or experience psychiatric symptoms.  See Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).

Second, the VA examiner repeatedly concluded that the Veteran's currently-diagnosed psychiatric disorder manifested during service on the basis that the Veteran had "extensive military psychiatric treatment throughout his tour of duty, leading to eventually his general discharge under honorable conditions."  This is simply not established by the evidence of record.  The service treatment records do not reflect psychiatric treatment or evaluations, to include the May 1976 service separation examination, at which no abnormal psychiatric clinical findings were found.  More importantly, the Veteran denied having experienced depression, excessive worry, nervous trouble, or trouble sleeping when he completed his May 1976 report of medical history.  In a June 1976 statement, he further indicated that there had been no change in his health since the May 1976 examination.  

Indeed, the premise that the Veteran's separation from service was due to mental health reasons is also incorrect.  The service personnel records reflect a pattern of judicial punishments beginning in September 1974 for various infractions, to include drug possession, "provoking words and gestures," and a period of being absent without leave (AWOL) from January 1976 to February 1976, during which he was declared a deserter and dropped from the rolls.  

Indeed, a memorandum from the Captain of his unit to the Commander of the base indicated that "to [his] knowledge [the Veteran] had no record of mental instability" and that his "inquiry found no reason to justify [the Veteran's] absence other than his possible involvement with drugs and the fact that he didn't like being stationed in Germany."  A June 1976 document noted that, on the basis of the AWOL period, the Veteran could not be recommended for reenlistment.

Ultimately, the Board finds that because the November 2010 VA examiner did not adequately address the medical questions posed by the September 2010 remand directives, there has not been substantial compliance with the September 2010 remand instructions.  On this basis, a new VA opinion must be obtained.

Accordingly, the case is again REMANDED for the following actions:

1.  Obtain the VA clinical records from the East Orange Medical Center for the period from October 2010 to the present and associate them with the claims file.

2.  Forward the Veteran's claims file to a VA examiner of the appropriate expertise and ask that he or she review the file and a copy of this Remand.  After thorough review of the medical and lay evidence of record, the VA examiner should provide an opinion as to whether the evidence of record clearly and unmistakably establishes that the Veteran's currently-diagnosed psychiatric disorder pre-existed his service.  

If the examiner finds that the Veteran's psychiatric disorder clearly and unmistakably preexisted service, he or she should then comment as to whether the evidence of record clearly and unmistakably establishes that the Veteran's currently-diagnosed psychiatric disorder was not aggravated by his service.  

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999).  It is an onerous evidentiary standard, requiring that the result be undebatable.  See Cotant v. Principi, 17 Vet. App. 116 (2003).  Thus, for the examiner to find that the Veteran's currently-diagnosed psychiatric disorder to have pre-existed his service, and/or to have not been aggravated by his service, the evidence should be undebatable.

If the examiner finds that the Veteran's currently-diagnosed psychiatric disorder did not clearly and unmistakably preexist service, or that it was not clearly and unmistakably aggravated by service, then he or she should opine as to whether it is at least as likely as not (50 percent probability or greater) that the currently-diagnosed psychiatric disorder had its onset during, or is otherwise related to, the Veteran's service.  

The examiner should comment on (1) the references in the service personnel records to Veteran's military judicial punishments, (2) the Veteran's service treatment records to include his May 1976 service separation examination and report of medical history, (3) the Veteran's reports as to his history of drug use, and (4) his documented post-service mental health treatment.  

3.  Review the examination report to ensure that it is compliant with the above instructions.  If any deficiencies are found, implement corrective procedures at once.  Compliance by the RO is neither optional nor discretionary.  Stegall v. West, 11 Vet. App. 268 (1998).

4.  Readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, issue an additional supplemental statement of the case.  Provide the Veteran and his representative an adequate opportunity to respond, and then return the appeal to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


